Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest an integrated assembly comprising a primary access transistor having a first source/drain region and a second source/drain region; a charge-storage device coupled with the first source/drain region; and a digit line coupled with the second source/drain region through a secondary access device wherein the second source/drain region is directly coupled to an unshared source/drain region of the secondary access device (claim 21).
Additionally, prior arts fail to disclose that said primary access transistor and second primary access transistors together comprising three source/drain regions; the three source/drain regions, wherein the first and second source/drain regions being gatedly coupled to one another through a first channel region; the second and third source/drain regions being gatedly coupled to one another through a second channel region; a digit line coupled with the second source/drain region through an interconnect; and a switch controlling current flow along the interconnect (claim 27), and that a first channel region extending horizontally between the first and second source/drain regions; a second channel region extending horizontally between the second and third source/drain regions; and a digit line coupled with the second source/drain region through an interconnect; the interconnect comprising a vertically-extending pillar of a semiconductor material (claim 33), and that the primary access transistor has a first channel region which extends in a first (or vertical) direction between the first and second source/drain regions; and the secondary access transistor has a second (or horizontal) channel region which extends in a second direction between a third source/drain region and a fourth source/drain region, the first direction is different from the second direction (claims 37-38).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827